              Case 1:19-mc-00109 Document 1 Filed 03/07/19 Page 1 of 3



                           UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF NEW YORK

                                              )
LAW OFFICES OF JEFFREY S.                     )
GLASSMAN, LLC.,                               )
Movant,                                       )
                 v.                           )       Miscellaneous Action No.
                                              )
MICHAEL FRUSTACI and RICK                     )       (Related to Civil Action No. 1:15-
CUOMO,                                        )       CV-12939-LTS (D. Mass.))
Respondents.                                  )
                                              )

                                     NOTICE OF MOTION

        Pursuant to Fed. R. Civ. P. 45, Plaintiff The Law Offices of Jeffrey S. Glassman, LLC

(the “GLO”) respectfully submits this motion to compel compliance with document subpoenas

served on Michael Frustaci (“Frustaci”) and Rick Cuomo (“Cuomo”) who serve as experts for

Metropolitan Property and Casualty Insurance Company and the Commerce Insurance Company

(the “Carriers”) in connection with a civil action pending the United States District Court for the

District of Massachusetts, captioned Metropolitan Property and Casualty Insurance Company

v. Savin Hill Family Chiropractic, Inc. et al., Civil Action No. 1:15-CV-12939-LTS (the

“Underlying Action”). Specifically, the GLO seeks Frustaci’s and Cuomo’s productions in

response to category 1 of the subpoenas including records reflecting payments made to Frustaci

and Cuomo by the Carriers and any other insurance carriers. In the alternative, pursuant to Fed.

R. Civ. P. 45(f), the GLO asks that the Court refer this motion to the Court in the Underlying

Action from which the subpoenas were issued and which has familiarity with the discovery

issues in this litigation.
             Case 1:19-mc-00109 Document 1 Filed 03/07/19 Page 2 of 3



       Upon the annexed declaration, annexed exhibits, annexed memorandum of law, and

reference to the docket in the Underlying Action, the GLO will move this Court located at 500

Pearl Street, New York, New York 10007-1312, Part 1, before the Part 1 Judge, on the 9th day of

April 2019, at 11:00 AM, or as soon thereafter as can be heard for an Order.

       The GLO prays that this Court grant relief:

       (1)     compelling Frustaci and Cuomo to comply with the subpoenas;

       (2)     requiring Frustaci and Cuomo to produce documents in response to category 1 of

the subpoenas including records reflecting payments made to Frustaci and Cuomo by the

Carriers and any other insurance carriers;

       (3)     awarding the GLO its fees and costs incurred in bringing this motion;

       (4)     in the alternative, transferring this matter to the United States District Court for

the District of Massachusetts in the Underlying Action; and

       (5)     granting such other and further relief that this Court deems just and proper.

Dated: March 7, 2019                                   Respectfully submitted,




                                                       Barry S. Pollack
                                                       POLLACK SOLOMON DUFFY LLP
                                                       101 Huntington Avenue, Suite 530
                                                       Boston, MA 02110
                                                       617-439-9800 (Tel)
                                                       617-960-0490 (Fax)
                                                       bpollack@psdfirm.com




                                                 -2-
            Case 1:19-mc-00109 Document 1 Filed 03/07/19 Page 3 of 3



                                CERTIFICATE OF SERVICE

       I certify that, on March 7, 2019, a true and correct copy of the foregoing is being sent via

email and first class mail to the following counsel for Michael Frustaci and Rick Cuomo:

       Brian A. Suslak
       Morrison Mahoney
       250 Summer Street
       Boston, MA 02210




                                                      Barry S. Pollack




                                                -3-
